Title: John Adams to the Comte de Sarsfield, 7 Jul. 1786
From: Adams, John
To: Sarsfield, Guy Claude, Comte de


          
            
              My dear Comte
            
            

              

              July 7th. 1786—
            
          

          Colonel Trumbul, whom I believe you saw at Mr. Wests will have the honor to deliver you this Letter—He goes to Paris not
            only to improve himself in his Art, but to practice & pursue it. He is a
            Character that I dare recommend to your esteem—it is in your power greatly to assist him
            in his views, of becoming acquainted with the artists & productions of France,
            & therefore I beg leave to introduce him & Recommend him to your
            attention
          
            
              J. A—
            
          
        